United States Court of Appeals
                                                                                            Fifth Circuit

                                                                                         FILED
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                    November 8, 2005
                                 FOR THE FIFTH CIRCUIT
                                 _____________________                           Charles R. Fulbruge III
                                                                                         Clerk
                                      No. 05-50511
                                 _____________________

UNITED STATES OF AMERICA
                        Plaintiff - Appellee
                         v.
MARTIN CAMPA-HERNANDEZ
                        Defendant - Appellant

                           ---------------------
           Appeal from the United States District Court for the
                    Western District of Texas, El Paso
                                3:04-CR-2579
                           ---------------------
Before BARKSDALE, STEWART and CLEMENT, Circuit Judges.
PER CURIAM:*


       IT IS ORDERED that the Appellee’s unopposed motion to vacate

the sentence is GRANTED.

       IT IS FURTHER ORDERED that the Appellee’s unopposed motion

to remand the case to District Court for resentencing is GRANTED.

       IT    IS    FURTHER       ORDERED      that     the     Appellee’s        alternative

unopposed motion to extend time to file the Appellee’s brief

fourteen (14) days from the Court’s denial of the Appellee’s

motion to vacate and remand is DENIED AS MOOT.




       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.